Exhibit 10.1
 
SETTLEMENT AGREEMENT AND RELEASE
 
THIS SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is entered into by and among
Hologic, Inc., a Delaware Corporation (“Hologic”) and Cytyc Prenatal Products
Corp., a Delaware corporation  (“Cytyc” and, together with Hologic, the “Hologic
Parties”), on the one hand, and K-V Pharmaceutical Company, a Delaware
corporation (“KV”) and each of the other Debtors (as defined below), on the
other hand.
 
RECITALS
 
A.           On August 4, 2012, KV and certain of its affiliates (collectively,
the “Debtors”) each filed a voluntary petition for relief under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”),
jointly administered under Case No. 12-13346 (ALG) (collectively, the
“Bankruptcy Cases”).
 
B.           The Hologic Parties and KV are parties to that certain Asset
Purchase Agreement, dated as of January 16, 2008 (as amended by that certain
Amendment No. 1, dated January 8, 2010, Amendment No. 2, dated February 3, 2011,
Amendment No. 3, dated February 10, 2011, Amendment No. 4, dated March 10, 2011,
Amendment No. 5, dated April 27, 2011, and Amendment No 6, dated January 17,
2012, collectively, and including all ancillary licenses and other documents and
instruments executed in connection therewith, the “Purchase Agreement”),
pursuant to which KV purchased the worldwide rights to the pharmaceutical
product Makena® (hydroxyprogesterone caproate injection) and related assets
(collectively, the “Makena Assets”).  Pursuant to the Purchase Agreement, KV is
obligated to make certain payments to Hologic.  Hologic asserts that KV’s
obligations under the Purchase Agreement are secured by a first-priority,
duly-perfected security interest in all of KV’s right, title and interest in,
among other things, the Makena Assets.  KV disputes the collateral in which
Hologic claims an interest, as well as the amount of the remaining payments due
to Hologic under the Purchase Agreement.
 
C.           In connection with the commencement of the Bankruptcy Cases, on
August 4, 2012, the Debtors filed a motion seeking, among other relief,
authority to continue using their existing cash management system and authority
to continue their prepetition practices with respect to intercompany
transactions [Docket No. 4] (the “Cash Management Motion”).  Hologic filed two
objections to the relief requested in the Cash Management Motion [Docket Nos. 22
and 66] (the “Cash Management Objections”) in which Hologic requested, among
other relief, that the Bankruptcy Court decline to permit the Debtors to
continue their prepetition practices with respect to intercompany
transactions.  The Bankruptcy Court entered an order on August 7, 2012 [Docket
No. 36] granting the relief requested in the Cash Management Motion on an
interim basis and entered a second order on September 28, 2012 [Docket No. 220]
further granting the relief requested on an interim basis.  A final hearing
regarding the relief requested in the Cash Management Motion is currently
scheduled for December 13, 2012.
 
 
 

--------------------------------------------------------------------------------

 
 
D.           On or about September 5, 2012, Hologic filed a motion for relief
from the automatic stay of section 362 of the Bankruptcy Code [Docket No. 120]
(the “Lift Stay Motion”), alleging, among other things, that “cause” exists to
lift the automatic stay pursuant to section 362(d)(1) of the Bankruptcy Code due
to “the threatened and actual continuing decline in the value of Hologic’s
interests in the Makena [Assets]” and because “Hologic’s interests in the Makena
[Assets] are [not] adequately protected.”  See Lift Stay Motion ¶ 27.  On
September 18, 2012, the Court entered the Stipulation and Scheduling Order in
connection with the Lift Stay Motion (the “Scheduling Order”).  On September 20,
2012, the Debtors filed an objection to the Lift Stay Motion [Docket No. 173],
disputing, among other things, (i) that cause existed to lift the automatic
stay, including Hologic’s assertion that its interests in the Makena Assets were
not adequately protected, and (ii) the extent of Hologic’s alleged security
interests.  On September 25, 2012, Hologic filed a reply to the Debtors’
objection to the Lift Stay Motion [Docket No. 190].  A preliminary hearing on
the relief sought by the Lift Stay Motion was held on September 27,
2012.  Hologic and KV have engaged in extensive fact and expert discovery in
connection with the litigation of the Lift Stay Motion.  A final hearing on the
Lift Stay Motion is currently scheduled to commence on  December 13, 2012.
 
E.           On or about September 26, 2012, Hologic filed a proof of claim in
the Bankruptcy Cases (Claim No. 43) (the “Hologic POC”), asserting a secured
claim against KV in the amount of $95,000,000 plus certain royalties allegedly
owed to Hologic under the Purchase Agreement.  KV disputes the amount asserted
as owed to Hologic under the Purchase Agreement.
 
F.           The Debtors and the Hologic Parties, subject to the approval of
this Agreement by order of the Bankruptcy Court in the Bankruptcy Cases in the
form of order annexed hereto as Exhibit A (with any changes thereto being
subject to the approval (not to be unreasonably withheld, delayed or
conditioned)) of the Debtors and the Hologic Parties, the “9019 Order”) and
certain other conditions set forth herein, desire to resolve and settle all
claims and disputes among each of the Debtors and each of the Hologic Parties,
whether or not asserted prior to the date hereof, arising from or related to the
Purchase Agreement and the Bankruptcy Cases.  To facilitate such resolution and
settlement and subject to Bankruptcy Court approval, the Debtors expect to enter
into a debtor-in-possession financing facility (the “DIP Facility”), the
proceeds of which will be used, in part, to fund the Settlement Payment (defined
below) contemplated by this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties, intending to be legally bound hereby, do
hereby agree as follows:
 
1.           Effective Date.  Other than Sections 1, 3, 4, 5, 6, 10, and 13
through 23 of this Agreement, which shall be effective and binding immediately
upon execution of this Agreement by the parties hereto, this Agreement shall
become effective and binding on the first day on which all of the following
conditions are satisfied (the “Effective Date”):
 
 
a.
this Agreement shall have been duly executed by the Debtors and the Hologic
Parties;

 
 
b.
the Bankruptcy Court shall have entered the 9019 Order; and

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
c.
the Bankruptcy Court shall have entered an order authorizing the Debtors to
enter into the DIP Facility, and the loans under the DIP Facility shall have
been funded in accordance with the terms thereof.

 
2.           Settlement Payment.  Subject to the other terms and conditions of
this Agreement, including the occurrence of the Effective Date, Hologic shall be
paid, simultaneously with the funding of the loans under the DIP Facility and
from the proceeds of such loans, $60,000,000 (the full amount of such payment to
be referred to as the “Settlement Payment”) by wire transfer of immediately
available funds to an account designated in writing by Hologic.  The Settlement
Payment shall be in full satisfaction and discharge of all claims of the Hologic
Parties against the Debtors arising from or related to the Purchase Agreement
and the Bankruptcy Cases.
 
3.           Disputes and Litigation.
 
a.           Upon execution of this Agreement, all currently pending litigation
or other disputes between the parties hereto (including, without limitation, any
disputes or litigation relating to the Cash Management Objections, the Lift Stay
Motion, the Purchase Agreement and the Hologic POC) shall be deemed stayed by
agreement of the parties through the earlier of December 31, 2012, or the
termination of the Agreement as provided for in Section 6 below (the “Outside
Date”).  From the date hereof through the Outside Date (the “Stay Period”), the
Hologic Parties shall not file or pursue any filed objections in the Bankruptcy
Cases, and the Debtors shall seek no relief against the Hologic Parties in the
Bankruptcy Cases (including with respect to the Hologic POC) or in connection
with the Purchase Agreement, provided however that the Hologic Parties may file
any pleading (including an objection) necessary to respond to any pleading filed
by a party other than the Debtors concerning the Hologic Parties.  For the
avoidance of doubt, to the extent Hologic is paid the Settlement Payment on or
prior to the Outside Date, the Hologic Parties’ agreements in this Section 3.a.
shall remain operative.
 
b.         Subject to Section 3.a. above, pending the making of the Settlement
Payment, each of the Debtors and the Hologic Parties shall retain all of their
respective rights, claims, and defenses against the other, as they exist as of
the date hereof and prior to the execution of this Agreement (and nothing herein
shall be used as or construed to be an admission of any kind or nature).
 
4.           No Transfer of Hologic Claims.  During the Stay Period, and
thereafter if the Effective Date occurs and the Settlement Payment is made on or
prior to the Outside Date, the Hologic Parties shall not sell, transfer, assign,
pledge or otherwise directly or indirectly, or propose, negotiate or agree to
transfer to any third party, all or any portion of any claims, in whole or in
part, or any interest therein, they have or may have against any Debtor.
 
5.           Scheduling Order.  If the Debtors have not filed a motion seeking
authority to enter into the DIP Facility (the “DIP Motion”) on or prior to
December 14, 2012, KV and the Hologic Parties agree to promptly thereafter, and
in no event later than January 3, 2013, enter into an amended Scheduling Order,
which shall provide for the rescheduling of all proceedings provided for in the
Scheduling Order to the extent such proceedings had not been accomplished prior
to the time that the Debtors and the Hologic Parties agreed to interrupt such
proceedings in anticipation of a contemplated settlement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
6.           Termination.
 
  a.           In the event that any of the following shall occur: (i) the
Debtors’ motion, pursuant to Rule 9019 of the Federal Rules of Bankruptcy
Procedure seeking entry of the 9019 Order (the “9019 Motion”),1 or the DIP
Motion is denied, or (ii) the Settlement Payment shall not have been made on or
prior to the December 31, 2012, then this Agreement shall be deemed to have been
immediately terminated and to be of no further force and effect, such
termination to be fully effective without any of the parties hereto being
required to give notice or take any other action.
 
  b.           Following termination of this Agreement, the Debtors agree to
seek a final hearing date from the Court in connection with the Lift Stay
Motion, with such final hearing date to be no later than January 25, 2013,
subject to the availability of the Court.  The parties agree that in the event
of the termination of this Agreement, all of the rights and positions of the
parties shall be fully restored, including the right to seek, as may be
appropriate (taking into account the passage of time while this Agreement was
being negotiated and remained in effect), updated and supplemental discovery,
and no waiver by any of the parties shall be claimed, including without
limitation, with regard to the Lift Stay Motion or any other proceeding by
reason of the Stay Period provided for hereunder or otherwise based on delay in
proceedings before the Bankruptcy Court (whether occurring before or after the
date hereof) or for any reason whatsoever  related to this Agreement or the Stay
Period.
 
7.           Release by the Hologic Parties.  Effective upon the occurrence of
the Effective Date and the payment of the Settlement Payment on or before the
Outside Date, for good and valuable consideration provided herein, the Hologic
Parties, and each of their respective past and present affiliates, subsidiaries,
members, officers, directors, shareholders, managers, partners, representatives,
agents, employees, financial advisors, industry experts/advisors, attorneys, and
joint venturers, and each of their respective predecessors, successors and
assigns, (in each case, only in their capacity as such), fully and forever
releases and shall be deemed to have fully and forever released, the Debtors, in
each case including, as applicable, its direct and indirect, past and present
affiliates, subsidiaries, officers, directors, shareholders, managers, members,
partners, representatives, agents, financial advisors, industry
experts/advisors, attorneys, and joint venturers, and each of their respective
predecessors, successors and assigns (in each case, only in their capacity as
such), from any and all claims (including the Hologic POC, and in respect of any
derivative claim by any third party), obligations, suits, judgments, damages,
demands, debts, rights, causes of action, liabilities, matters, liens,
mortgages, security interests, pledges, encumbrances, privileges, priorities or
issues, costs or expenses (including, but not limited to attorney’s fees), from
the beginning of the world until the end of time, that arise from, or are based
on, connected with, alleged in or related to the Purchase Agreement, the Cash
Management Objections, the Lift Stay Motion, or the Bankruptcy Cases (including
claims that were asserted or could have been asserted) or that arise from, in
whole or in part, or relate to the transactions, occurrences or facts alleged in
or related to the Purchase Agreement, the Cash Management Objection, the Lift
Stay Motion, and/or the Bankruptcy Cases, in each case, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, foreseeable or unforeseeable, in law, equity or
otherwise; provided that such releases shall not release the Debtors from their
obligations under this Agreement.  For the avoidance of doubt, such waiver,
release and discharge includes a waiver and release of any and all provisions,
rights, and benefits conferred by § 1542 of the California Civil Code, which
states:
 

--------------------------------------------------------------------------------

1  The Debtors agree to use their commercially reasonable efforts to cause the
ad hoc group of Senior Secured Noteholders to support the 9019 Motion by the
filing of a pleading by the ad hoc group of Senior Secured Noteholders in
support of such motion.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 1542.  Certain Claims Not Affected by General Release.
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor;


or by any law of any state or territory of the United States, foreign law, or
principle of common law, which is similar, comparable or equivalent to § 1542 of
the California Civil Code.
 
8.           Release by the Debtors.  Effective upon the occurrence of the
Effective Date and the payment of the Settlement Payment on or before the
Outside Date, for good and valuable consideration provided herein, each Debtor,
and each of their respective estates and any subsequent chapter 7 trustee, and
each of their respective past and present affiliates, subsidiaries, members,
officers, directors, shareholders, managers, partners, representatives, agents,
employees, financial advisors, industry experts/advisors, attorneys, and joint
venturers, and each of their respective predecessors, successors and assigns,
(in each case, only in their capacity as such), fully and forever releases and
shall be deemed to have fully and forever released the Hologic Parties (in each
case including, as applicable, their direct and indirect, past and present
affiliates, subsidiaries, officers, directors, shareholders, managers, members,
partners, representatives, agents, financial advisors, industry
experts/advisors, attorneys, and joint venturers, and each of their respective
predecessors, successors and assigns (in each case, only in their capacity as
such), from any and all claims, including any and all claims that could have
been brought by or on behalf of the Debtors or their estates under sections 544,
547, or 548 of the Bankruptcy Code, and the right to recover on account of any
such claim under section 550 of the Bankruptcy Code, which in each case are
fully and forever discharged, waived, released and settled (whether or not such
claim is asserted by or on behalf of the Debtors or the Debtors’ estates by any
person or party), obligations, suits, judgments, damages, demands, debts,
rights, causes of action, liabilities, matters, liens, mortgages, security
interests, pledges, encumbrances, privileges, priorities or issues, costs or
expenses (including, but not limited to attorney’s fees), from the beginning of
the world until the end of time, that arise from, or are based on, connected
with, alleged in or related to the Purchase Agreement, the Cash Management
Objections, the Lift Stay Motion, or the Bankruptcy Cases (including claims that
were asserted or could have been asserted on behalf of the Debtors’ estates) or
that arise from, in whole or in part, or relate to the transactions, occurrences
or facts alleged in or related to the Purchase Agreement, the Cash Management
Objection, the Lift Stay Motion, and/or the Bankruptcy Cases, in each case,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, foreseeable or unforeseeable, in law,
equity or otherwise; provided that such releases shall not release the Hologic
Parties from their obligations under this Agreement.  For the avoidance of
doubt, such waiver, release and discharge includes a waiver and release of any
and all provisions, rights, and benefits conferred by § 1542 of the California
Civil Code, which states:
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 1542.  Certain Claims Not Affected by General Release.
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor;


or by any law of any state or territory of the United States, foreign law, or
principle of common law, which is similar, comparable or equivalent to § 1542 of
the California Civil Code.
 
9.           Hologic POC.  Upon the occurrence of the Effective Date and payment
of the Settlement Payment on or before the Outside Date, the Hologic POC shall
be deemed satisfied in full and expunged from the claims register in the
Bankruptcy Cases.
 
10.         Mutual Non-Disparagement.  At all times during the Stay Period, and
thereafter if the Effective Date occurs and the Settlement Payment is made on or
before the Outside Date, the Hologic Parties and the Debtors shall not, and each
shall cause each of their respective affiliates, officers, directors, employees,
agents and representatives, not to, make any public statement, written or oral
(i) reasonably likely to be harmful to the other party or parties or its or
their officers, directors or employees or to be injurious to the goodwill,
reputation or business standing of the other party or parties and its or their
officers, directors or employees or (ii) that is disparaging or defamatory about
the Debtors or the Hologic Parties,  as the case may be, or their respective
officers, directors or employees.  For the avoidance of doubt, this paragraph 10
shall not preclude (a) any party or its representatives from (i) any good faith
response to any regulatory inquiries or inquiries under oath or (b) any
director, in the exercise of his or her fiduciary duties, from making statements
during meetings of the Board of Directors of the Hologic Parties or the Debtors,
as the case may be, or any committees thereof of which he or she is a member, or
in conversations with other directors.
 
11.         Liens.  Any liens on or security interests in any property of the
Debtors held or asserted by, or in favor of, the Hologic Parties shall
automatically be deemed, without any further action or filing by any party,
released, discharged and terminated upon both the occurrence of the Effective
Date and payment of the Settlement Payment on or before the Outside
Date.  Notwithstanding such automatic release, discharge and termination, within
three (3) business days of receipt of the Settlement Payment, the Hologic
Parties shall file a UCC-3 termination statement with the Secretary of State for
the State of Delaware related to Makena® and the Purchase Agreement.
 
12.         Return of Documents.  Following the Effective Date and within five
(5) business days of Hologic’s receipt of the Settlement Payment on or before
the Outside Date, Hologic shall (i) return to KV all executed original documents
delivered to Hologic in connection with the potential occurrence of the
Retransfer Date (as defined in the Purchase Agreement), including, but not
limited to, the Conditional Trademark Assignment, and the FDA Retransfer
Letters, or (ii) otherwise certify in writing to KV that such documents have
been lost or destroyed.  Subject to the occurrence of the Effective Date, each
of the Hologic Parties acknowledges and agrees that any such agreements or other
documents whereby they, either individually or collectively, retained any rights
in respect of the Purchase Agreement, including the Conditional Trademark
Assignment, the FDA Retransfer Letters and the Retained License Agreement (as
defined in the Purchase Agreement) shall be null and void and of no further
effect.
 
 
-6-

--------------------------------------------------------------------------------

 
 
13.         Motion to Approve.  Within five (5) days following the execution and
delivery of this Agreement by the parties hereto, the Debtors shall file with
the Bankruptcy Court in the Bankruptcy Cases a motion, pursuant to Rule 9019 of
the Federal Rules of Bankruptcy Procedure, seeking entry of the 9019 Order.
 
14.         Cooperation.  Upon request by KV, the Hologic Parties shall use
their commercially reasonable efforts, at the sole expense of KV, and without
adverse effect on the Hologic Parties, to assist KV to obtain any certificate or
other document from any governmental authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax (as defined in the Purchase
Agreement) that could be imposed (including, but not limited to, with respect to
the transactions contemplated under the Purchase Agreement), provided that such
assistance shall not be required if, upon advice of counsel or other tax
advisor, such assistance would or may increase any Tax imposed on any Hologic
Party, and with such other actions in furtherance of the intent of this
Agreement as KV may reasonably request from time to time.
 
15.         No Admission of Liability.  The parties hereto acknowledge and agree
that this Agreement is not and shall not be used as, or construed to be, an
admission of any kind or nature by any of the Debtor Released Parties or any of
the Hologic Released Parties.
 
16.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of all parties hereto and their respective successors and
assigns; however, there are no third party beneficiaries of this Agreement.
 
17.         Entire Agreement.  This Agreement contains the entire agreement
among the parties hereto as to the subject matter hereof and no amendment,
modification or addendum to this Agreement shall be effective unless in writing
dated subsequent to the date hereof and executed by the duly authorized officers
of the respective parties hereto.
 
18.         Representation; Corporate Power and Authority.  Each party hereto
hereby represents that it has had the assistance of counsel in connection with
the review and execution of this Agreement, and that each party (subject to
approval of the Bankruptcy Court with respect to the Debtors) has all requisite
corporate power and authority, and has taken all corporate action necessary, to
execute and deliver this Agreement and to consummate the transactions provided
for herein.
 
19.         No Assignment.  The parties represent and warrant to each other that
they have not heretofore assigned any of their claims against any other party to
this Agreement, or granted any interest in any of their claims against any other
party to this Agreement to any third party.
 
20.         Costs.  Each party shall bear its own costs, expenses and attorneys’
fees in connection with this Agreement and the disputes settled by this
Agreement.  For the avoidance of doubt, this Section 20 shall be of no force and
effect if the Effective Date has not occurred and the Settlement Payment is not
made on or before the Outside Date, and all parties’ rights are reserved in
connection therewith.
 
 
-7-

--------------------------------------------------------------------------------

 
 
21.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to contracts
executed and performed in such state, without giving effect to conflicts of laws
principles.
 
22.         Consent to Jurisdiction.  The Bankruptcy Court shall retain
exclusive jurisdiction over all matters arising from or relating to this
Agreement.
 
23.         No Strict Construction.  The parties have participated jointly in
the negotiation and drafting and editing of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.  Accordingly, the parties herby waive California Civil Code Section
1654 and any successor or amended statute and any laws of similar effect,
providing that in case of uncertainty language of a contract should be
interpreted against the party who caused the uncertainty to exist.
 
24.         Headings.  The section headings of the various provisions of this
Agreement are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
 
25.         Counterparts.  This Agreement may be executed and delivered in any
number of counterparts and by facsimile or other similar electronic means (such
as an e-mail exchange of .pdf, .tif or similar files), each of which shall be
deemed an original but all of which together will constitute one and the same
instrument.
 
[Remainder of page intentionally left blank.]
 
[Signature page follows.]
 
 
-8-

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement and
Release to be executed as of the dates indicated herein below.
 
Hologic, Inc.


[sig01.jpg]
                               
Cytyc Prenatal Products Corp.


 
[sig01.jpg]


K-V Pharmaceutical Company, on behalf of itself and the other Debtors




[sig02.jpg]
 
 
-9-
